Case 3:17-cv-02031-ARC Document 61-5 Filed 11/26/19 Page 1of5

EXHIBIT 3
Case 3:17-cv-02031-ARC Document 61-5 Filed 11/26/19 Page 2 of 5

Nurse's Notes Tyler Memorial Hospital
Name: Steven Bennett

Age: 30 yrs Sex: Male DOB: qgguaaaaaaay / MRN: qa

Arrival Date: 05/12/2017 Time: 23:24 Account#: mags

Bed Bed4 Private MD:

Diagnosis: Facial contusion and abrasion; Hyperventilation

Presentation:

05/12 Presenting complaint: Patient states: Pt states that he Is was struck in face by a PSP, per pt officer Lopez, bin

23:32 while at district court . He is complaining of left facial pain in cheek from left cheekbone to left eye socket, pt
also saying that he has a headache at this time.

23:32 Method Of Arrival: EMS - Ground: Tunkhannock. btn

23:32 Aculty: Level 4. btn

Triage Assessment:

23:40 Pain: Complains of pain in left ear, left cheek, left eye and left zygomatic area Pain currently is 5 outof10 — btn
on a pain scale, At worst was 8 out of 10 on a pain scale. Quality of pain Is described as throbbing. Recent
Travel History: No recent travel within the last 21 days. General: Appears uncomfortable, Behavior Is
anxious, crying. The patient was last known well at May 12, 2017 at 23:27.

Historical: . e Soctal history: Smoking status: Patient uses tobacco
e Allergies: No Known Allergies; products, pt states he quit, No barriers to communication
e Home Meds: noted, The patient speaks fluent English,.

1, None e Advance directive: No Full code.

e PMHx: None
e PSHx: nasal surgery
Screening:

23:44 Suicide Risk Screening: btn
Patient Questions: Is the patient presenting with primary complaint of emotional or behavioral disorder or ;

substance abuse? No Do you feel hopeless or helpless: No Have you had thoughts of sulcide in the past:
No Are you having thoughts of suicide now: No Have you previously attempted sufcide: No Do you have a
plan to hurt yourself or someone else: No Has a family member or someone else close to you committed
suicide or have you been a witness to suicide? No.

Sepsis Protocol:
Patient presentation is not suspicious for sepsis; screening is stopped.
bin

23:44
Abuse assessment: No assessment findings of abuse, such as: unexplained Injuries or bruising, suspicious

bums, signs of withdrawal, depression, or fear of others.

Fall Risk:
History of falling in last 3 months: No.

Resplratory/TB Assessment:
TB assessment is negative. Travel History: No. The patient has had close contact or cohabitated with a

person who has traveled to a foreign country in the last 10 days? No. Raised poultry or visited poultry farm?
No.

Assessment:
23:49 General: noted approx 1 inch superficial abrasion to left cheek, contusion noted to left cheek, pt refusing btn

ativan at this time.. Neuro: No gross abnormalities,

Vital Signs:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time B/P “| Pulse |Resp| Temp Pulse Ox Weight Height _| Pain| Staff
23:42 116/82 120 [22 99.5 99% on R/A 104.33 kg 5ft.11in. [5/10] btn

(180.34 cm)
05/13 127/82 402 18 99.5 96% on R/A 5/10 | btn
00:00; i
05/12 Body Mass Index 32.08 (104.33 kg, 180.34 cm) btn
Print Time: 8/13/2017 14:26:00 «eh CHART COMPLETE *** Page 1 of 2 ;

 

Bennett v. Lopez, at el. PSP0187

 
Case 3:17-cv-02031-ARC Document 61-5 Filed 11/26/19 Page 3of5

‘

Nurse's Notes Con't

23:42

 

 

 

 

 

 

 

 

 

 

 

 

& 3 *
ED Course: ,
23:29 Patient arrived in ED. btn
23:30 Robert Kraus, MD is Attending Physician. rk
23:45 Arm band placed on left wrist. btn
23:45 Bed in low position, Call light in reach, Side rails up X2. btn
23:46 Noto, Brendan, RN is Primary Nurse. btn
23:46 No provider assisted procedures completed. ° btn
Administered Medications: :
Time Drug & Dose VolumelRoute| Rate | Infused | Site | Delivery |Staffi

Over

23:47] Not Given (Patient Refused): Ativan 1 mg JM once btn
Outcome: .
23:53 Discharge ordered by MD. tk
05/13 Discharged to transported by police. bin

00:00 Discharge Assessment: Patient awake, alert and oriented x 3, No cognitive and/or functional deficits
noted, Patient verbalized understanding of disposition instructions. Patient awake and alert. Oriented to
person, place and time. Discharge instructions given to patient, Follow-up phone call after discharge offered
Yes.

00:25 Patient left the ED. btn

Signatures: / ;
Robert Kraus, MD MD sik Noto, Brendan, RN RN btn

Corrections:

 

 

btn btn
05/13 95/42 Acuity: bevetS
00:00 23:32 bin = btn
05/13 05/42 Acuity Level-4
00:00 23:32 fin = btn
btn
btn
btn
Name: Steven Bennett MRN:
. Account#:
Print Time: 5/13/2017 14:26:00 Page 2 of 2

Bennett v. Lopez, at el. PSP0188

 

 
Case 3:17-cv-02031-ARC Document 61-5 Filed 11/26/19 Page 4 of 5

we

Physician Tyler Memorial Hospital
Documentation
Name: Steven Bennett .
Age: 30 yrs Sex: Male DOB: Gamma MRN: qe
Arrival Date: 05/12/2017 Time: 23:24 Account: GR
Bed Bed4 Private MD:
ED Physician Kraus, Robert ,
HPI:
oe This 30 yrs old White Male presents to ED via EMS - Ground with complaints of Facial Injury. rk
09:00 HPt unobtainable due to:. The patient or guardian reports abrasion, crush injury, swelling, tenderness. tk
09:00 Patiaent in police custody in h andcuffed with AOB and very anxious and hyperventilating.. rk
Historical: e Social history: Smoking status: Patient uses tobacco
e Allergies: No Known Allergies; products, pt states he quit, No barriers to communication
e Home Meds: noted, The patient speaks fiuent English,.

1, None e Advance directive: No Full code.

e PMHx: None
e PSHx: nasal surgery

ROS:
09:00 tk
Constitutional: Negative for fever, chills, and weight loss.
09:00 All other systems are negative, except as documented in HPI, tk
Exam:
09:00 tk
Head/face: Exam Is negative for.
tk

09:00
Constitutional; This is a well developed, well nourished patient who is awake, alert, and In no acute
distress.

Eyes: Pupils equal round and reactive to light, extra-ocular motions intact. Lids and lashes normal. t
Conjunctiva and sclera are non-icteric and not injected. Comea within normal limits. Periorbital areas with no ;
swelling, redness, or edema.

ENT: Nares patent. No nasal discharge, no septal abnormalities noted. Tympanic membranes are normal
and external auditory canals are clear. Oropharynx with no redness, swelling, or masses, exudates, or
evidence of obstruction, uvula midline. Mucous membrana

Neck: Trachea midline, no thyromegaly or masses palpated, and no cervical lymphadenopathy. Supple, full
range of motion without nuchal rigidity, or vertebral point tenderness, No Meningismus.

Respiratory: Lungs have equal breath sounds bilaterally, clear to auscultation and percussion. No rales,
rhonchi or wheezes noted. No increased work of breathing, no retractions or nasal flaring.

Chest/axifla: Normal chest wall appearance and motion. Nontender with no deformity. No lesions are

appreciated.
Cardiovascular: Regular rate and rhythm with a normal $1 and S2. No gallops, murmurs, or rubs. Normal

PMI, no JVD. No pulse deficits,

Abdomen/GI: Soft, non-tender, with normal bowel sounds. No distension or tympany. No guarding or
rebound. No evidence of tendemess throughout.

Back: No spinal tenderness. No costovertebral tenderness. Full range of motion.

Skin: Warm, dry with normal turgor. Normal color with no rashes, no lesions, and no evidence of cellulitis.
MS/ Extremity: Pulses equal, no cyanosis. Neurovascular intact. Full, normal range of motion.

Neuro: Awake and alert, GCS 15, oriented to person, place, time, and situation. Cranial nerves !I-X{l grossly
intact. Motor strength 5/5 in all extremities. Sensory grossly intact. Cerebellar exam normal. Normal gait.
Head/face: Minor tenderness and swelling with small abrasion of left cheek.

 

09:00
Neck: Exam negative for.
09:00
Neuro: Orientation: Is normal.
09:00 tk
Print Time: 6/13/2017 14:26:03 *** CHART COMPLETE *** Page 1 of 2

Bennett v. Lopez, at el. PSP0189

 

On
Case 3:17-cv-02031-ARC Document 61-5 Filed 11/26/19 Page 5 of5

Physician Documentation Con't.

Eyes; Pupils: no acute changes, equal, round, and reactive to light.

Vital Signs:
Time B/P Pulse |Resp| Temp Pulse Ox Weight Height | Pain| Staff

05/12) 115/82 120 | 22 98.5 99% on R/A 404.33 kg 6 ft. 11in. [5/10 | btn
23:42) (180.34 cm) :
ots 127 / 82 102 18 99.5 96% on R/A 6/10 | btn i
00:00 °

oer 2 Body Mass Index 32,08 (104.33 kg, 180.34 cm) bin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MDM: .
23:53 Patient medically screened. _ tk
ors Financial registration complete. kbj

09:00

Data reviewed: {nitlal and all vital signs, nurses notes,
09:00

Differential diagnosis; Contusion of.
09:00

ED course: Patient improved before discharge..

Dispensed Medications:

Time Drug & Dose olume Route| Rate |Infused| Site | Delivery /Sta
Over

05/12) Not Given (Patient Refused): Ativan 1 mg IM once btn

23:47]

 

 

 

 

 

 

 

 

 

 

 

 

Disposition:

OP Electronically signed by: Robert Kraus, MD.

Disposition: .
05/12/17 23:53 Discharged to Home. Impression: Facial contusion and abrasion, Hypervenitilation.
e Condition is Good,

Discharge Instructions; Abrasion, Contusion, Hyperventilation.

Medication Reconciliation Form form.

Follow up: Private Physician; When: 1 - 2 days; Reason: If symptoms return.

Problem Is new.

Symptoms have improved.

Signatures:
Berry, Kathleen, Reg Reg kbj Robert Kraus, MD MD rk
Noto, Brendan, RN RN btn

 

 

MRN: SS
Account#: quae

Print Time: 6/13/2017 14:26:03 Page 2 of 2
|

Bennett v. Lopez, at el. PSP0190

Name: Steven Bennett

 

aaa a ater rnrena teammate
